        Case 2:20-cv-00677-WSS Document 106 Filed 09/10/21 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

COUNTY OF BUTLER, et al,                             :      No. 2:20 cv 677 - WSS
                                                     :
                      Plaintiffs,                    :
                                                     :
       v.                                            :
                                                     :
THOMAS W. WOLF, et al,                               :
                                                     :
                      Defendants.                    :

                 PLAINTIFFS’ MOTION TO REOPEN AND
     SCHEDULE ARGUMENT/HEARING ON MOTION FOR ATTORNEYS’ FEES

       The Plaintiffs in this case, by and through their Attorneys, file the within Motion, the

following of which is a statement:

       1.     This case involved a challenge to Defendants’ Orders, including Business Closure

Orders and Stay at Home Orders, in response to the COVID-19 pandemic.

       2.     Plaintiffs prevailed on several of the claims made in this action by Order of this

Court entered September 22, 2020 (Document 90).

       3.     Plaintiffs filed a Motion for Attorneys’ Fees on September 28, 2020 (Document 96).

       4.     Defendants filed an appeal on September 22, 2020 to the United States Court of

Appeals for the Third Circuit, from this Court’s September 14, 2020 decision (Document 92).

       5.     On October 15, 2020, an unopposed Motion to Stay Motion for Attorneys’ Fees was

filed with this Court (Document 101).




                                               -1-
         Case 2:20-cv-00677-WSS Document 106 Filed 09/10/21 Page 2 of 3




        6.     On October 16, 2020, this Court granted the unopposed Motion to Stay Motion for

Attorneys’ Fees (Document 102).

        7.     On August 11, 2021, the United States Court of Appeals for the Third Circuit entered

a Judgment on Defendants’ Appeal (Document 103). The Judgment filed with this Court dismissed

Defendants’ Appeal, vacated this Court’s Order entered on September 22, 2020, and remanded the

case to this Court with instructions to dismiss the Complaint as moot.

        8.     The Third Circuit did not decide the issue of counsel fees in this matter.

        9.     A Mandate was entered on the Docket in this case on September 1, 2021 (Document

103).

        10.    This Court issued an Order dated September 7, 2021 dismissing Plaintiffs’

Complaint and terminating the Motion for Attorneys’ Fees (Document 104).

        11.    Plaintiffs submit that as the substantially prevailing party in the District Court,

Plaintiffs’ Motion for Attorneys’ Fees is still viable.

        12.    Plaintiffs request that this Court enter an Order reopening this case and scheduling

the Plaintiffs’ Motion for Attorneys’ Fees for a conference, argument, or hearing, as deemed

appropriate by the Court.




                                                  -2-
         Case 2:20-cv-00677-WSS Document 106 Filed 09/10/21 Page 3 of 3




       WHEREFORE, Plaintiffs respectfully request this Honorable Court issue an Order reopening

this case; schedule a conference, argument, or hearing on Plaintiffs’ Motion for Attorneys’ Fees;

and, such other relief as this Court Orders.

                                      DILLON McCANDLESS KING COULTER
                                      & GRAHAM, LLP

                                      By: /s/Ronald T. Elliott
                                              Thomas W. King, III, Esquire (21580)
                                              Ronald T. Elliott, Esquire (71567)
                                              Thomas E. Breth, Esquire (66350)
                                              Jordan P. Shuber, Esquire (317823)
                                              128 West Cunningham Street
                                              Butler, PA 16001
                                              (724) 283-2200 (Phone)
                                              (724) 283-2298 (Fax)

                                               Email: tking@dmkcg.com
                                               Email: relliott@dmkcg.com
                                               E-mail: tbreth@dmkcg.com
                                               E-mail: jshuber@dmkcg.com




                                                 -3-
